TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 18, 2014



                                      NO. 03-14-00378-CV


            Food For Life Network LLC, and Sherrie Newland-Kjar, Appellants

                                                 v.

                       Jamail Development Partnership, LTD, Appellee




       APPEAL FROM 277TH DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
      DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court March 14, 2014. Appellants Food

For Life Network LLC, and Sherrie Newland-Kjar have filed a motion to dismiss the appeal, and

having considered the motion, the Court agrees that the motion should be granted. Therefore, the

Court grants the motion and dismisses the appeal. Food For Life Network LLC shall pay all

costs relating to this appeal, both in this Court and the court below.